DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 depends on a canceled claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2, from which claim 9 depends, already requires that the relationship represented by formula (S3) is satisfied.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gallucci et al. (U.S. Pat. 8,686,075).
Regarding claims 1, 9: Gallucci et al. teaches a method for producing an aromatic polysulfone (example 10) by a polycondensation reaction (example 10) of an aromatic dihalogenosulfone compound/4,4’-dichlorodiphenyl sulfone (example 10), and an aromatic dihydroxy compound/spirobiindane bisphenol (example 10). The polycondensation reaction is performed in the presence of at least one aromatic end-capping agent/methyl hydroquinone (example 10), which has the formula Ar-Y, where Ar is the aromatic group methylphenol and Y represents -OH. The amount in example 10 of the aromatic dihalogenosulfone compound, which is 4,4’-dichlorodiphenyl sulfone, is 0.04649 moles (p). The amount in example 10 of the aromatic dihydroxy compound, which is spirobiindane bisphenol, is 0.02297 moles (q). The amount in example 10 of the aromatic end-capping agent, which is methyl hydroquinone, is 0.02297 moles (r). Therefore p ˃ q because 0.04649 ˃ 0.02297 and r/(p-q) is 0.02297/(0.04649-0.02297) = 0.97, which is greater than 0.5 and less than 1.5.
Regarding claim 2: Gallucci et al. teaches 4,4’-dichlorodiphenyl sulfone (example 10), which is bis(4-chlorophenyl)sulfone.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gallucci et al. (U.S. Pat. 8,686,075) as applied to claims 1 and 2 set forth above and in view of Kanomata et al. (US 2011/0311816).
Regarding claims 4 and 10: Gallucci et al. teaches the basic claimed method as set forth above. Not disclosed is the diphenylsulfone.  However, Kanomata et al. teaches the solvent diphenylsulfone (para. 179). Gallucci et al. and Kanomata et al. are analogous art since they are both concerned with the same field of endeavor, namely methods of producing an aromatic polysulfone.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the diphenylsulfone solvent of Kanomata et al. in the composition of Gallucci et al. and would have been motivated to do so since Kanomata et al. teaches it is an acceptable solvent for the type of reaction performed in Gallucci et al. 

Claims 5-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gallucci et al. (U.S. Pat.  8,686,075) in view of Hugi et al. (US 2006/0089433).
Regarding claims 5 and 6: Gallucci et al. teaches an aromatic sulfone comprising repeat units of 
    PNG
    media_image1.png
    94
    202
    media_image1.png
    Greyscale
(col. 12 lines 5-15) where the Ph1 and Ph2 are phenylene groups. Gallucci et al. also teaches the halogen atom/chloride content is less than 20 ppm (col. 12 lines 15-20).
Gallucci et al. does not teach the yellowness index limitations.  However, Hugi et al. teaches a similar composition where the yellowness index and change in yellowness index is less than 15 (see fig. 1A).  Gallucci et al. and Hugi et al. are analogous art since they are both concerned with the same field of endeavor, namely aromatic polyethersulfone resins. At the time of the invention a person having ordinary skill in the art would have found it obvious to formulate the composition to achieve the yellowing characteristics of Hugi et al. and would have been motivated to do so in order to achieve a less yellowed product.
Regarding claims 7 and 12: Gallucci et al. teaches there is a phenolic group content of less than 20 meq/kg (col. 12 lines 15-20). The average repeating unit in the aromatic polysulfone has a molecular weight of about 270 g/mol, or 27,000 g/100 repeat units.  This range converts to: (20meq/kg) * (1eq phenolic OH group/1000 meq) * (1 kg/1000 g) * (27,000 g/100 repeating units) ≤ 0.54, which overlaps the claimed range.
Regarding claims 8, 13 and 14: Gallucci et al. teaches a second polymer that can be a rubber/filler (claim 13).

Response to Arguments
Applicant's arguments filed March 8, 2022 have been fully considered but they are not persuasive.
A) Applicant has amended claim 1 so that the rejection has changed Kanomata et al. as the primary reference to Gallucci et al. instead.  Therefore, the arguments addressing claim 1 and its dependents are moot.
B) Applicant’s argument that Gallucci et al. teaches an aromatic sulfone having the repeat units of 
    PNG
    media_image2.png
    106
    334
    media_image2.png
    Greyscale
 while the Office action shown the repeat unit of 
    PNG
    media_image3.png
    98
    226
    media_image3.png
    Greyscale
 is not persuasive.  The examiner agrees that Gallucci et al. teaches the repeat units of 
    PNG
    media_image2.png
    106
    334
    media_image2.png
    Greyscale
.  However, the sub-unit of 
    PNG
    media_image3.png
    98
    226
    media_image3.png
    Greyscale
is contained within that repeat unit, and therefore itself is also a repeat unit, in that the sub-unit repeats throughout the polymer chain. The claim does not limit the polymer to only having the repeat units represented by -Ph1-SO2-Ph2-O- and therefore other units can be present.  Further, there is no implication in the phrase “repeating units” that implies that other units cannot be present before the next repeat unit begins.  The claimed repeating unit (
    PNG
    media_image3.png
    98
    226
    media_image3.png
    Greyscale
) repeats across the polymer because the repeating unit (
    PNG
    media_image2.png
    106
    334
    media_image2.png
    Greyscale
) repeats across the polymer.
B) Applicant’s argument that the “neat PESU” of Hugi et al., which is a polyethersulfone that does not have an ultraviolet light absorber has a ΔYI greater than 20 is not persuasive. The claim limitation requires the yellowness index measured according to ASTM D 1925, which Hugi et al. does (para. 20).  While the temperature of measurement is not disclosed, the reference does perform the measurement using the same standardized test as claimed.  Further, the time of measurement claimed is 1 hour.  Looking at the graph, the first tic-mark on the X axis is 200 hours.  The Neat PESU line does not cross the 15 value on the ΔYI axis until about on third of the way to 200 hours, i.e. well past 1 hour of exposure time. Therefore, this limitation is met.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767